14‐1147(L) 
        Forziano v. Indep. Grp. Home Living Program, Inc. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER 
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
        Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
        Square, in the City of New York, on the 26th day of May, two thousand fifteen. 
                                            
        PRESENT:  RALPH K. WINTER, 
                      JOHN M. WALKER, JR., 
                      CHRISTOPHER F. DRONEY,  
                                   Circuit Judges. 
        ____________________________________________  
         
        FRANK FORZIANO and ROSEANN FORZIANO, 
        as parents and Article 17A co‐guardians of PAUL FORZIANO, 
        NORMAN SAMUELS and BONNIE SAMUELS, as parents 
        and Article 17A co‐guardians of HAVA SAMUELS, PAUL 
        FORZIANO, and HAVA SAMUELS, 
         
                                   Plaintiffs‐Appellants, 
         
                      ‐v.‐                                            No.   14‐1147‐cv(L) 
                                                                            14‐2217‐cv(CON) 
                                    
        INDEPENDENT GROUP HOME LIVING PROGRAM, 
        INC., MARYHAVEN CENTER OF HOPE, INC., 
        COURTNEY BURKE, in her official capacity as the  
COMISSIONER OF THE NEW YORK STATE 
OFFICE OF PERSONS WITH DEVELOPMENTAL 
DISABILITIES, and STATE OF NEW YORK. 
                         Defendants‐Appellees. 
                                        
____________________________________________  
 
FOR APPELLANTS:          MARTIN  J.  COLEMAN  (Robert  Briglio,  on  the  brief), 
                         Law Office of Martin J. Coleman, P.C., Woodbury, NY. 
 
FOR APPELLEE INDEP. 
GRP. HOME LIVING  
PROGRAM:                 ANNE  C.  LEAHEY,  Devitt,  Spellman,  Barrett  LLP, 
                         Smithtown, NY. 
 
FOR APPELLEE  
MARYHAVEN CENTER 
OF HOPE:                 ROBERT G. VIZZA, Bartlett, McDonough & Monaghan, 
                         LLP, Mineola, NY. 
 
FOR APPELLEE STATE 
OF NEW YORK:             ANDREW KENT ( Anisha  S.  Dasgupta,  on  the  brief),  for 
                         Barbara  D.  Underwood,  Solicitor  General  of  New  York 
                         and  Eric  T.  Schneiderman,  Attorney  General  of  New 
                         York, New York, NY.   
____________________________________________  
 
      Appeal  from  the  United  States  District  Court  for  the  Eastern  District  of 
New York (Leonard D. Wexler, Judge). 
 
      UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED, 

ADJUDGED,  AND  DECREED  that  the  judgment  of  the  district  court  be  and 

hereby is AFFIRMED. 




                                            2
      Plaintiffs  Paul  Forziano  and  Hava  Samuels’s  claims  arise  from  the  denial 

of  their  request,  made  as  a  developmentally  disabled  married  couple,  to 

cohabitate in a publicly funded group home. Plaintiffs appeal from the dismissal 

of  their  complaint  alleging  violations  of  the  Americans  with  Disabilities  Act 

(“ADA”), 42 U.S.C. §§ 12101‐12213; the Rehabilitation Act, 29 U.S.C. §§ 701‐796l; 

the Fair Housing Act (“FHA”), 42 U.S.C. §§ 3601‐3619; 42 U.S.C. § 1983 (“Section 

1983”);  the  New  York  State  Executive  Law  § 269;  and  the  New  York  Mental 

Hygiene  Law.  Plaintiffs  seek  money  damages,  declaratory  relief,  and  a 

permanent  injunction.  We  assume  the  parties’  familiarity  with  the  underlying 

facts, procedural history, and specification of issues for review. 

      We review a dismissal for lack of subject matter jurisdiction under Federal 

Rule of Civil Procedure 12(b)(1) or failure to state a claim under Rule 12(b)(6) de 

novo,  accepting  all  factual  allegations  in  the  complaint  as  true  and  drawing 

inferences  from  those  allegations  in  the  light  most  favorable  to  the  plaintiff. 

Jaghory v. N.Y. Depʹt of Educ., 131 F.3d 326, 329 (2d Cir. 1997). 

                            Permanent Injunction Claims 

      Plaintiffs’  amended  complaint  included  a  request  for  a  permanent 

injunction prohibiting defendants from refusing to provide them with residential 




                                            3
services  as  a  cohabitating  couple.  The  district  court  dismissed  all  permanent 

injunction claims because the plaintiffs sought to prevent harm that they may or 

may not suffer in the future. We agree. 

       Both  standing  and  jurisdictional  ripeness  require  “a  conclusion  that  the 

complaining party will sustain immediate injury and that such injury would be 

redressed by the relief requested.” Simmonds v. I.N.S., 326 F.3d 351, 358 (2d Cir. 

2003)  (internal  quotation  marks,  brackets,  and  ellipses  omitted).  After 

commencing their lawsuit, plaintiffs received a residential placement at East End 

Disability  Associates  (“East  End”),  where  they  receive  all  of  their  requested 

services.  Although  plaintiffs  posit  that  they  may  be  forced  to  move  out  of  East 

End at some point, such speculative harm is insufficient to confer standing on the 

plaintiffs. See, e.g., City of Los Angeles v. Lyons, 461 U.S. 95, 108‐109 (1983) (plaintiff 

was  without  standing  to  request  injunction  against  police  use  of  chokeholds 

because it was “no more than speculation” that he would again be subject to an 

illegal chokehold). 

       Plaintiffs  also  argue  that  the  district  court  erred  by  considering  their 

injuries at the time of the amended complaint instead of the original complaint, 

when they lacked a facility willing to allow them to cohabitate. This argument is 




                                             4
without  merit.  The  district  court  properly  assessed  the  plaintiffs’  standing  to 

request an injunction based on the amended complaint, which “supercede[d] the 

original,  and  render[ed]  it  of  no  legal  effect.”  Dluhos  v.  Floating  &  Abandoned 

Vessel,  162  F.3d  63,  68  (2d  Cir.  1998)  (internal  quotation  marks  omitted) 

(determining  whether  the  court  had  jurisdiction  based  on  the  allegations  in  the 

most recent complaint). Based on the allegations in the amended complaint, there 

is  no  immediate  injury  needing  to  be  redressed.  Accordingly,  the  district  court 

correctly dismissed  plaintiffs’  claims  seeking  a  permanent injunction  for  lack  of 

subject matter jurisdiction. 

   Intentional Discrimination under the ADA, Rehabilitation Act, and FHA 

       Plaintiffs  asserted  that  defendants  intentionally  discriminated  against 

them in violation of the ADA, Rehabilitation Act, and FHA. Title II of the ADA 

and  Section  504  of  the  Rehabilitation  Act  provide  that  no  person  shall  be 

excluded  from  participation  in  or  be  denied  the  benefits  of  a  public  entity  by 

reason  of  a  disability.  42  U.S.C.  § 12132;  29  U.S.C.  § 794(a).  Similarly,  the  FHA 

makes  it  unlawful  to  discriminate  in  the  sale  or  rental  of  any  dwelling  to  any 

buyer or renter because of a handicap. 42 U.S.C. § 3604(f). Because of similarities 

in  the  three  statutes,  intentional  discrimination  claims  under  the  ADA, 




                                              5
Rehabilitation  Act,  and  FHA  are  considered  in  tandem.  See  McElwee  v.  Cnty.  of 

Orange,  700  F.3d  635,  640  (2d  Cir.  2012);  Tsombanidis  v.  W.  Haven  Fire  Dep’t,  352 

F.3d 565, 573 (2d Cir. 2003). 

       To prove intentional discrimination, a plaintiff must establish: “(1) that he 

is  a  ’qualified  individual’  with  a  disability;  (2)  that  he  was  excluded  from 

participation  in  a  public  entity’s  services,  programs,  or  activities  or  was 

otherwise discriminated against by a public entity; and (3) that such exclusion or 

discrimination was due to his disability.” Hargrave v. Vermont, 340 F.3d 27, 34‐35 

(2d Cir. 2003). 

       We agree with the district court that plaintiffs cannot show that they were 

excluded from any of the defendants’ residential or habilitation services because 

of their disability. “The ADA requires only that a particular service provided to 

some not be denied to disabled people.” Rodriguez v. City of New York, 197 F.3d 

611, 618 (2d Cir. 1999). Plaintiffs do not allege that cohabitation in the defendant 

group  homes  was  provided  to  some  but  denied  to  them  because  of  their 

disability;  it  is  undisputed  that  no  couples  cohabitated  in  either  home.  The 

defendants cannot have unlawfully discriminated against plaintiffs by denying a 

benefit  that  they  provide  to  no  one.  See  id.  Said  another  way,  the  defendants 




                                               6
cannot  have  discriminated  against  plaintiffs  on  the  basis  of  their  disability 

because  that  disability  is  an  eligibility  requirement  for  participation  in  those 

services in the first place. See Doe v. Pfrommer, 148 F.3d 73, 82 (2d Cir. 1998). 

        In  sum,  even  assuming  that  plaintiffs  could  show  that  defendants 

harbored  some  discriminatory  animus  against  their  disabilities,  they  cannot 

show  that  they  were  excluded  from  the  defendants’  programs  because  of  their 

disabilities.  Accordingly,  we  affirm  the  district  court’s  dismissal  of  plaintiffs’ 

intentional discrimination claims arising under the ADA, Rehabilitation Act, and 

FHA. 

  Reasonable Accommodation under the ADA, Rehabilitation Act, and FHA 

        Plaintiffs also asserted non‐intentional discrimination claims under Title III 

of ADA, the Rehabilitation Act, and the FHA. Like the district court, we construe 

these  claims  as  claims  that  the  defendants  violated  the  statutes  by  failing  to 

provide  plaintiffs  with  the  reasonable  accommodation  they  requested—the 

ability  to  cohabitate  in  one  of  the  defendants’  facilities.  See  42  U.S.C. 

§ 12182(b)(2)(A)(ii); 28 C.F.R. § 41.53; 42 U.S.C. § 3604(f)(3)(B). Again, because of 

similarities  in  the  three  statutes,  we  consider  reasonable  accommodation  claims 




                                             7
arising under the ADA, Rehabilitation Act, and FHA in tandem. See McElwee, 700 

F.3d at 640; Tsombanidis, 352 F.3d at 573. 

       Plaintiffs’  reasonable  accommodation  damages  claims  must  be  dismissed 

because it is well‐settled that injunctive relief is the only relief available for non‐

intentional  violations  of  these  statutes.  See,  e.g.,  Powell  v.  Natʹl  Bd.  of  Med. 

Examiners, 364 F.3d 79, 86 (2d Cir. 2004) (“A private individual may only obtain 

injunctive relief for violations of a right granted under Title III; he cannot recover 

damages.”);  Loeffler  v.  Staten  Island  Univ.  Hosp.,  582  F.3d  268,  275  (2d  Cir.  2009) 

(same under Rehabilitation Act). 

       Plaintiffs  withdrew  their  request  for  a  preliminary  injunction  after  they 

began cohabitating at East End. And, as discussed above, plaintiffs lack standing 

to request a permanent injunction. Therefore, because plaintiffs lack standing to 

request the only relief available for the alleged non‐intentional violations of the 

ADA,  Rehabilitation  Act,  and  FHA,  these  claims  must  be  dismissed. 

Accordingly, we affirm the district court’s dismissal of plaintiffs’ non‐intentional 

discrimination claims. 

        

        




                                               8
                       Section 1983 Claims against New York 

       Plaintiffs  asserted  Section  1983  claims  against  the  State  for  alleged 

violations  of  the  Medicaid  Act  and  Fourteenth  Amendment.  The  district  court 

held that plaintiffs’ Medicaid Act damages claims against the State were barred 

by  the  Eleventh  Amendment,  and  plaintiffs  did  not  appeal  that  ruling.  And,  as 

discussed  above,  plaintiffs  lack  standing  to  request  a  permanent  injunction. 

Therefore, as plaintiffs implicitly concede, their Medicaid Act claims against the 

State must be dismissed. 

       Unlike  their  Medicaid  Act  claims,  plaintiffs  contend  that  their  Fourteenth 

Amendment  damages  claims  against  the  State  are  not  barred  by  the  Eleventh 

Amendment  because  the  Fourteenth  Amendment  has  its  own  Eleventh 

Amendment abrogation clause. This argument is without merit. 

       Both  plaintiffs’  equal  protection  claim  and  their  due  process  claim  are 

based  in  Section  1  of  the  Fourteenth  Amendment.  See  U.S.  Const.  amend.  XIV, 

§ 1. We have squarely held that Section 1 claims for damages are barred by the 

Eleventh  Amendment.  Santiago  v.  N.Y.  Depʹt  of  Corr.  Servs.,  945  F.2d  25,  32  (2d 

Cir.  1991)  (suit  for  damages  jurisdictionally  barred  because  “Section  1  of  the 

Fourteenth  Amendment  fits  neither  the  clear  statement  nor  the  state  waiver 




                                             9
exceptions  to  a  state’s  immunity  from  a  damages  suit  in  federal  court.”).  Thus, 

plaintiffs  fail  to  distinguish  between  damages  claims  under  Section  1  of  the 

Fourteenth  Amendment,  which  are  barred  by  the  Eleventh  Amendment,  and 

claims  for  injunctive  relief,  which,  in  some  situations,  are  not.  See  Edelman  v. 

Jordan,  415  U.S.  651,  663‐64  (1974).  Because  they  lack  standing  to  request 

injunctive  relief  and  their  damages  claims  are  barred  by  the  Eleventh 

Amendment, plaintiffs’ Fourteenth Amendment claims must also be dismissed. 

       Accordingly,  we  affirm  the  district  court’s  dismissal  of  plaintiffs’  Section 

1983 claims against New York State and its official, Courtney Burke. 

Section 1983 Claims against Independent Group Home Living and Maryhaven 

       Plaintiffs  asserted  the  same  Medicaid  Act  and  Fourteenth  Amendment 

claims  against  their  former  group  homes,  Independent  Group  Home  Living 

(“IGHL”)  and  Maryhaven,  as  they  did  against  the  state.  Unlike  the  state,  IGHL 

and Maryhaven are not protected by the Eleventh Amendment. The district court 

correctly  dismissed  these  claims,  however,  because  plaintiffs  failed  to  plausibly 

allege that IGHL and Maryhaven are state actors. 

       It is well‐settled that a plaintiff pressing a claim for violation of his rights 

under Section 1983 is required to show state action. See, e.g., Sybalski v. Indep. Grp. 




                                            10
Home Living Program, Inc., 546 F.3d 255, 257 (2d Cir. 2008). The complaint alleges 

that  the  State’s  involvement  in  the  challenged  action—IGHL  and  Maryhaven’s 

refusal to permit plaintiffs to cohabitate—consisted of an abdication of the State’s 

duty to ensure compliance with the Medicaid Act and state law provisions. Such 

abdication  is  insufficient  to  turn  IGHL  and  Maryhaven’s decision  not  to  permit 

cohabitation into state action because it does not involve the State in the decision‐

making of private entities. See id. at 259 (IGHL not engaged in state action where 

the  State  established  procedures  governing  limitations  on  visitors  but  IGHL 

made the decision about whether such limitations should be imposed). 

      Plaintiffs’  failure  to  show  that  the  State  acted  through  IGHL  and 

Maryhaven  is  fatal  to  their  Section 1983  claims  alleging  violations  of  the 

Medicaid Act and Fourteenth Amendment by the group homes. Accordingly, we 

affirm the district court’s dismissal of these claims. 

                                   State Law Claims 

      After dismissing all of plaintiffs’ federal causes of action, the district court 

declined  to  exercise  supplemental  jurisdiction  over  plaintiffs’  state  law  claims. 

On appeal, plaintiffs do not argue that the district court abused its discretion by 




                                           11
dismissing  their  state  law  claims.  Accordingly,  we  affirm  the  district  court’s 

dismissal of plaintiffs’ state law claims. 

                                     Conclusion 

      We  have  considered  the  remainder  of  the  plaintiffs’  arguments  and  find 

them to be without merit. Accordingly, the judgment of the district court hereby 

is AFFIRMED.  

                            
                                        FOR THE COURT: 
                                        Catherine O’Hagan Wolfe, Clerk 
 
                                          




                                             12